t c memo united_states tax_court edward and mary e sullivan petitioners v commissioner of internal revenue respondent docket no 15124-06l filed date ps had unpaid liabilities of income_tax for six years some joint and some the liability of p-h only for which r sent notices of liens and proposed levies under sec_6320 and sec_6330 i r c pursuant to sec_6320 and sec_6330 ps requested a collection review hearing and in that hearing submitted several forms offers in compromise oic with which they submitted financial information proposing compromise of liabilities estimated at dollar_figure consisting of the six years of income_tax liabilities plus other liabilities whose collection is outside this court’s jurisdiction to review ps informally proposed their last offer--dollar_figure--in writing but not on form_656 offered to submit form_656 and disclosed their equity of dollar_figure in a house they owned as tenants_by_the_entirety r’s appeals officer rejected the oics and the informal proposal and issued notices of determination to proceed with collection ps filed their petition and r moved for summary_judgment held the court’s jurisdiction to review collection as to ps’ liability for six years of income_tax enables the court to review the exercise of discretion by r’s appeals officer in rejecting oics that included both those liabilities and other liabilities whose collection the court does not have jurisdiction to review held further the dollar_figure written proposal that was not submitted on form_656 although not a formal oic for purposes of sec_7122 i r c was preceded by formal oics was accompanied by the information required with an oic and did constitute a collection alternative under sec_6330 i r c that was properly raised at the hearing and is subject_to our review held further it was not an abuse_of_discretion for r’s appeals officer to consider the value of ps’ entirety property as contributing to their reasonable collection potential held further it was not an abuse_of_discretion for r’s appeals officer to reject ps’ dollar_figure proposal because she reasonably determined that there was no basis for compromise on i doubt as to liability because ps do not challenge liability ii doubt as to collectibility because ps’ reasonable collection potential was substantially greater than their oics including their dollar_figure proposal and greater than their liabilities or iii promotion of effective tax_administration because ps failed to show any special circumstances which would demonstrate that collection of the full liability would undermine public confidence that tax laws are being administered fairly joseph a ryan for petitioners kristina l rico for respondent memorandum opinion gustafson judge the petition in this case is an appeal pursuant to sec_6330 of three notices of determination concerning collection action s under sec_6320 and or which were issued by the internal_revenue_service irs to petitioners edward and mary e sullivan in connection with mr sullivan’s unpaid income taxes for tax years and and mr and mrs sullivan’s joint unpaid income taxes for tax years and the issue for decision is whether the irs abused its discretion in rejecting the offers-in- compromise oics that the sullivans submitted to satisfy those liabilities and others or whether instead the irs may proceed to collect those liabilities 1unless otherwise indicated all section references are to the internal_revenue_code u s c and all rule references are to the tax_court rules_of_practice and procedure 2the sullivans’ several oics which the court must consider here and which are discussed in more detail below proposed to satisfy not only the liabilities whose collection is within our jurisdiction but also additional liabilities--ie mr and mrs sullivan’s joint income_tax liabilities for several other tax years for which it is not alleged that the irs ever issued any notice under sec_6320 or sec_6330 and for mr sullivan’s liability for the trust fund penalties for reasons explained below this court does not have jurisdiction to review the irs’s proposed collection of those other liabilities but they are relevant to the issues that are within the court’s jurisdiction background this case was submitted fully stipulated pursuant to rule reflecting the parties’ agreement that the relevant facts could be presented without a trial the stipulation of facts and the attached exhibits are incorporated herein by this reference mr and mrs sullivan resided in pennsylvania at the time they filed their petition tax years and mr sullivan filed income_tax returns for and the irs conducted an examination of those returns and sent him a statutory_notice_of_deficiency for and because mr sullivan did not petition this court with respect to the deficiency_notice the irs assessed the and income_tax deficiencies along with additions to tax and interest in date and in date subsequently in date the irs sent to mr sullivan a final notice--notice of intent to levy and notice of your right to a hearing pursuant to sec_6330 and sec_6331 advising him of the irs’s intent to levy upon his property and also sent to him a notice_of_federal_tax_lien filing and your right to a hearing pursuant to sec_6320 advising him that the irs had filed a notice of tax_lien against him both notices reflected the income_tax liabilities for and however the notice of lien also reflected other liabilities the collection of which is for reasons explained below not within our jurisdiction here--ie mr sullivan’s liability in calendar quarters in and for so-called trust fund penalties under sec_6672 with respect to the operation of paoli local restaurant tax years and mr and mrs sullivan filed joint income_tax returns for the four years and for the first two of those years--1996 and 1997--the irs conducted an examination of the returns and sent the sullivans a statutory_notice_of_deficiency because the sullivans did not petition this court with respect to the deficiency_notice the irs assessed in date the income_tax deficiencies it had determined for and along with additions to tax and interest for the later years and the irs assessed in date and date the income_tax liabilities that the sullivans had self-reported on their tax returns but which they had not fully paid when they filed those returns subsequently in date the irs sent to each of mr and mrs sullivan separately a notice_of_federal_tax_lien filing and your right to a hearing pursuant to sec_6320 advising each of them that the irs had filed a notice of tax_lien against them for all four years and and sent to each of them separately a final notice--notice of intent to levy and notice of your right to a hearing pursuant to sec_6330 and sec_6331 advising each of them of the irs’s intent to levy upon their property for and only the record does not show why no notice_of_levy was sent for or the six collection notices that the sullivans received from the irs can be summarized thus type of notice levy lien levy lien levy lien recipient liability mr sullivan mr sullivan mr sullivan mr sullivan mrs sullivan mrs sullivan income_tax income_tax sec_6672 penalty income_tax income_tax income_tax income_tax agency hearing in response to these six notices the sullivans’ representative submitted to the irs on date four forms request for a collection_due_process hearing--two for mr sullivan one for mrs sullivan and one for the sullivans jointly in the aggregate the requests pertained to 3the sullivans’ forms included references to supposed notices of levy for and income_tax and for the trust fund penalties even though the record here does not include evidence of any such notices the district court’s decision in continued all of the liabilities that had been reflected on the irs’s six collection notices--ie the liability of mr sullivan for and income_tax and for the trust fund penalty from quarters in and and the liability of both mr and mrs sullivan for income_tax for and with their requests for a hearing the sullivans submitted financial information about themselves on form 433-a collection information statement for wage earners and self-employed individuals and on mr sullivan’s bankrupt business on form 433-b collection information statement for businesses the forms disclosed bank accounts with modest balances a retirement account worth dollar_figure a house worth dollar_figure subject_to a mortgage of dollar_figure credit card debt of dollar_figure car loans totaling dollar_figure and no other debt on the forms requesting a hearing the sullivans did not challenge the underlying tax_liabilities rather the forms stated only their desire for an oic even before requesting the hearing the sullivans had proposed such a compromise more than a month earlier on date the sullivans had jointly submitted a form_656 offer_in_compromise pursuant continued mr sullivan’s case involving the trust fund penalties does refer to collection by levy so it appears that a notice_of_levy must have been issued as to the trust fund penalties sullivan v united_states aftr 2d pincite7 e d pa this discrepancy does not affect the outcome here to sec_7122 proposing compromise on the basis of effective tax_administration eta the oic proposed that the irs accept payment of dollar_figure from the sullivans to satisfy mr sullivan’s liability for trust fund penalties and mr and mrs sullivan’s income_tax liabilities for and to justify the compromise on eta grounds a letter accompanying the form_656 argued that the offer should be accepted because the sullivans had tried to resolve their dispute with the irs in a timely and equitable manner and because their tax troubles were largely a result of unfortunate circumstances outside of their control such as mr sullivan’s inconsistent employment and the bankruptcy of their family business on date again before the sullivans’ forms requesting a hearing were submitted to the irs the irs’s centralized oic unit in holtsville new york sent the sullivans a letter indicating among other things that each of them would need to submit a separate oic on form_656 in response on date--the same day the sullivans submitted their forms requesting a collection review 4it is unclear whether the date oic excludes the year deliberately or in error however the later oics do explicitly include similarly although the parties have stipulated that the date oic included employment_tax liabilities by which they presumably mean the trust fund penalty the form_656 does not say so in the appropriate line under item however the trust fund penalty liabilities are explicitly included in mr sullivan’s date oic hearing--mr sullivan submitted an oic on the basis of doubt as to liability datl and doubt as to collectibility datc proposing that the irs accept payment of dollar_figure to satisfy his individual trust fund penalties and his income_tax liabilities for eight years those eight years consisted of his two non- joint tax years that had been the subject of the irs’s prior notices and the four joint years that had been the subject of the irs’s prior notices and and two additional years newly brought into consideration--2003 and on the same day mrs sullivan submitted an oic on the basis of datl and datc proposing that the irs accept payment of dollar_figure to satisfy her income_tax liabilities for six years the four joint years that had been the subject of the irs’s prior notices and and the two additional years--2003 and to justify their individual oics on grounds of datl and datc mr and mrs sullivan each cited the same reasons that had previously been argued in favor of their prior joint oic and additional reasons stated in a letter dated date in that letter the sullivans argued that there was doubt as to liability because i mr sullivan’s trust fund penalties were allegedly discharged in the bankruptcy of paoli local restaurant a contention later rejected in separate litigation as explained below and ii the irs had allegedly failed to apply several credits to their unpaid income taxes they argued that there was doubt as to collectibility because the only substantive asset they possess is their personal_residence in that letter of date the sullivans valued their house at dollar_figure and stated their mortgage balance along with necessary c ommissions repairs and taxes incidental to a sale amounted to dollar_figure and they conceded that the resulting equity in their home apparently dollar_figure was sufficient to fully satisfy their liabilities to respondent ie dollar_figure with almost dollar_figure left over however they argued that forcing them to sell their house would be neither fair nor equitable because it would leave them with dollar_figure no home poor credit no pension retirement_funds to speak of and limited earning ability at age their representative’s letter of date added that their house is owned jointly under a tenancy by the entireties thereby creating serious questions regarding collectability sic of any taxes purportedly owed by mr sullivan individually but did not elaborate on those questions the so-called collection_due_process cdp hearing was held as a telephone conference on date between 5this dollar_figure value was somewhat greater than the dollar_figure value reported on their form 433-a and as is stated below it is substantially less than the value at which this residence was appraised less than a year later dollar_figure respondent’s hearing officer darryl lee and the sullivans’ representative and subsequently numerous telephone calls and correspondence were exchanged between the hearing officer and the sullivans’ representative petitioners’ latest proposal the total of mr sullivan’s date offer dollar_figure and mrs sullivan’s date offer dollar_figure had been dollar_figure in date the hearing officer apparently suggested that he would recommend that his superiors approve an agreement if the sullivans would increase their offer to dollar_figure so on date their representative sent respondent a letter stating-- that mr and mrs sullivan agree to your recommended lump sum settlement payment of dollar_figure the sullivans’ approval is conditioned upon the following the settlement would extinguish any and all alleged tax_liabilities including any and all interest and penalties which the sullivans may individually or jointly have for tax years and the settlement would extinguish any and all alleged trust fund tax responsibilities that mr sullivan may have arising from the operation of the paoli local restaurant please advise as to whether we will need to modify and resubmit the offers in compromise separately submitted by mr and mrs sullivan once we have been advised that your recommendation has been approved the sullivans will proceed with finalizing in obtaining the home equity loan by its literal terms this date proposal included mr and mrs sullivan’s income_tax liabilities for the twelve years through and mr sullivan’s trust fund penalty liabilities those twelve years of income_tax included four tax years and that had not been the subject of the sullivans’ previous offers and included six years the same four plus and for which the irs had not issued any notice of the filing of a lien nor any notice_of_intent_to_levy if the irs had accepted the date proposal the resulting agreement would have extinguish ed not only the liabilities whose collection is properly at issue in this case ie income_tax for the six years and but also income_tax liabilities for six additional years and plus the trust fund penalties the record before us does not permit a precise calculation of the liabilities that would have been extinguish ed by the date offer however according to the sullivans’ counsel’s letter of date the amounts claimed to be due to the irs totaled dollar_figure at that time and we will assume that number 6this amount apparently includes additions to tax and interest but does not include any income_tax for the years or counsel’s letter of date appears to reflect an expectation that the crediting of a dollar_figure payment that the irs had allegedly received from the bankruptcy court in apparently in relation to the employment_taxes underlying the trust fund liabilities would reduce that dollar_figure total which included trust fund liabilities of dollar_figure however as was noted above in the district_court upheld respondent’s determination that the payment to the i r s agreed on in the continued in date the sullivans’ counsel and the hearing officer discussed but did not resolve how the oics should be revised to allocate the dollar_figure amount among the various liabilities involved in the oic however no revised forms reflecting the dollar_figure proposal were ever solicited by the irs or submitted by the sullivans and the sullivans’ counsel’s letter made it clear that the hearing officer’s recommendation of the dollar_figure was contingent upon his receiving inter alia an appraisal of the sullivans’ house and information about their mortgage on that house on date the sullivans’ counsel sent the irs a letter transmitting information that had been requested by the hearing officer and that was intended to persuade the irs that it should accept the sullivans’ dollar_figure proposal that information included the sullivans’ joint income_tax return showing gross_income of dollar_figure and bank statements showing account balances of dollar_figure and dollar_figure the most significant information pertained to their residence held jointly by them as tenants_by_the_entirety they sent the irs an appraisal of continued stipulated order applied to taxes owed by paoli restaurant inc and did not apply to the unpaid employment_taxes owed by plaintiff individually sullivan v united_states aftr 2d pincite7 7under pennsylvania law a tenancy_by_the_entirety is a joint_estate held by a husband and wife that is protected from continued their residence reporting its value to be dollar_figure this appraised value was dollar_figure greater than the estimated value of dollar_figure that the sullivans had provided a year earlier the information sent to the hearing officer also included a mortgage statement reflecting a balance due of dollar_figure that information provided in date thus showed that their equity in the house amounted to dollar_figure--an amount more than double the amount of their own estimate of their total_tax liability ie dollar_figure continued certain types of involuntary transfers a tenancy_by_the_entirety is an estate which exists whenever property is held jointly by a husband and a wife by virtue of title which they acquired after marriage a tenancy_by_the_entirety is an estate per tout et non per my that is each spouse is seised of the whole of the property and not of any share divisible part or interest thereof the concept arises from the common-law theory that marriage creates a unified holding of property whereby neither spouse maintains an individual interest in entireties property but rather both spouses share possession and all rights and enjoyment arising therefrom an estate_by_the_entirety differs from a joint_tenancy in that the right_of_survivorship cannot be defeated by a conveyance by one of the spouses nor by an involuntary transfer of the interest of one of the spouses tenancy by entirety in general pennsylvania law encyclopedia sec_42 fn refs omitted the appeals officer’s determination and the commencement of this suit on date after having received the date letter and exhibits that showed the sullivans to have net assets substantially greater than their total_tax liability the irs appeals officer8 rejected all three of the oics that the sullivans had submitted on form_656 each of the three forms 5402-c appeals transmittal and case memo reflecting that decision for each oic had an attached appeals case memorandum evidently prepared by the hearing officer that included identical language as the total of equity in assets exceeds the liability there is no basis for an offer_in_compromise in making that judgment the hearing officer had discounted the sullivans’ equity of dollar_figure by approximately percent to 8the hearing had been conducted by mr lee whom we refer to here as the hearing officer his recommendations to reject the oics and to issue determinations to proceed with collection were approved and issued by ms laura weening the appeals team manager whom we refer to as the appeals officer petitioners’ briefs as quoted here use the pronouns he and his to refer to the appeals officer who exercised discretion to make the determinations at issue here and we do not correct those pronouns the distinction between the hearing officer and the appeals officer is not material here sec_6330 provides that the hearing shall be held by the internal_revenue_service office of appeals emphasis added sec_6330 provides that the hearing may be conducted by an officer_or_employee of the office of appeals emphasis added and sec_6330 provides that the determination is made by an appeals officer emphasis added and the statute does not require that the appeals officer making the determination must be the same person as the officer_or_employee conducting the hearing dollar_figure for reasons not explained in the record the memoranda attached to the forms 5402-c further show that the sullivans’ joint oic of dollar_figure was rejected because the sullivans had not demonstrated that a special circumstance existed to support a compromise of the liability and that the sullivans’ individual oics were rejected because no special circumstances existed there was no doubt as to liability and there was therefore no basis for accepting an oic the office of appeals did not solicit any amended form_656 reflecting the sullivans’ dollar_figure proposal and it thereby implicitly rejected that proposal on date the irs issued three notices of determination concerning collection action s under sec_6320 and or one such notice to mr sullivan determining to uphold its liens and proceed with a levy to collect income_tax for and a second notice to mr and mrs sullivan jointly determining to proceed with a levy to collect income_tax for and and a third notice to mr and mrs sullivan jointly upholding the filing of a tax_lien as to income_tax for and in response mr and mrs sullivan timely filed a petition with this court resolution of the trust fund penalties in district_court the sullivans’ original petition in this court sought the court’s collection review as to both the six years of income_tax and the trust fund penalties but by our order of date we granted respondent’s motion to dismiss the petition in part for lack of jurisdiction to the extent that inter alia it sought review of the irs’s collection of the trust fund penalties mr sullivan then filed suit in federal district_court to obtain that court’s review under sec_6330 of the irs’s proposed collection of the trust fund penalties the district_court held that mr sullivan was liable for the penalties that his liability was not discharged in bankruptcy that plaintiff had sufficient equity to pay the taxes and that imposing a levy was the ‘most efficient method of collection remaining ’ sullivan v united_states aftr 2d pincite7 e d pa the sullivans were subsequently granted leave to file an amended petition in this court and the amended petition requests this court’s review as to only the six years of income taxes and asks this court to find that the appeals officer abused her discretion in rejecting the sullivans’ dollar_figure proposal shortly thereafter the parties submitted a stipulation of facts pursuant to rule which provides that petitioners’ sic are not challenging the underlying liability in this tax_court proceedings sic and petitioners’ sic are challenging that the settlement officer abused his discretion by not accepting petitioners’ offer-in-compromise in the amount of dollar_figure discussion i the tax_court has jurisdiction under sec_6330 to review the irs’s proposed collection of petitioners’ income_tax liabilities for six years the facts of this case present a logical puzzle as to this court’s jurisdiction because of the mixed nature of the sullivans’ oics a petitioners’ offers-in-compromise included other income_tax liabilities and trust fund penalty liabilities the collection of which is outside this court’s jurisdiction to review the irs sent to the sullivans various notices of its filing of liens and of its intent to levy with respect to mr sullivan’s individual unpaid income taxes for two years and and mr and mrs sullivans’ joint unpaid income taxes for another four years and and this court has jurisdiction to review that proposed collection of income taxes however one of the lien notices also included mr sullivan’s liability for trust fund penalties and as a further complication the sullivans’ oics--the irs’s rejection of which must now be reviewed for abuse of discretion--offered to pay a given amount to satisfy not only the income_tax liabilities for those six years but also i the sullivans’ income_tax liabilities for several other tax years for which they had received no collection notices or determinations from the irs and ii mr sullivan’s liability for trust fund penalties the appeals officer rejected the oics and determined to proceed with collection the appeals officer’s determinations were issued before date at a time when this court had no jurisdiction to review the irs’s proposed collection as to the trust fund penalties see 114_tc_171 furthermore this court has jurisdiction to review the collection activities of the commissioner only with respect to tax_liabilities for which a valid notice_of_determination was issued sec_6330 here valid notices of determination were issued as to collection of only six years of the sullivans’ income_tax liabilities and we have no jurisdiction to review the irs’s collection activity as to their income_tax liabilities for other tax years consequently respondent moved to dismiss the petition in part insofar as it pertained to those liabilities whose collection is outside this court’s jurisdiction to review 9first in date the sullivans filed their joint oic offering to pay dollar_figure to satisfy income_tax liabilities and trust fund penalties second in date mr sullivan made another oic and offered to pay dollar_figure to satisfy his income_tax liabilities and trust fund penalties mrs sullivan simultaneously made an oic offering to pay dollar_figure to satisfy income_tax liabilities only third in date the sullivans jointly made an informal written proposal to pay dollar_figure to satisfy all of their income_tax liabilities for twelve years and mr sullivan’s trust fund penalties and this court granted that motion by its order of date b this court has jurisdiction to review the irs’s proposed collection of the income_tax liabilities for six years and in so doing to consider facts relating to the other liabilities that were included in petitioners’ oics the record is thus clear that this court now retains jurisdiction to review respondent’s proposed collection of income_tax for only six of the years--mr sullivan’s liability for income_tax for and and the sullivans’ joint liability for income_tax for and the court must now determine whether the appeals officer abused her discretion in determining to proceed with collection of those liabilities notwithstanding the sullivans’ oics which she determined to reject however the sullivans’ oics proposed compromises of both the liabilities whose collection is properly before us and the extra-jurisdictional liabilities the sullivans’ oics proposed to compromise both sets of liabilities in one agreement and the appeals officer made a determination which either was or was not an abuse of her discretion to reject each oic and proceed with collection this prompts the question whether and how this court can evaluate that decision without addressing matters outside its jurisdiction one answer which is not tenable would be that the court should simply ignore the existence of the extra-jurisdictional liabilities and should evaluate the oics and the appeals officer’s rejection of the oics as if those liabilities did not exist under that approach the court would simply consider whether the amount that the sullivans had offered should have been accepted in satisfaction of the six years of income_tax only without regard to the oic’s effect on the extra-jurisdictional liabilities we decline to follow this approach for two reasons first this court would be reviewing a hypothetical decision that was never made by the appeals officer instead of reviewing her actual decision and second ignoring an extra- jurisdictional liability that an oic would have required the irs to compromise could materially alter the reasonableness of the oic an offer to pay dollar_figure to satisfy income_tax liabilities totaling less than dollar_figure is very different from an offer to pay dollar_figure to satisfy income_tax liabilities and trust fund penalties totaling more than dollar_figure ignoring some of the liabilities in the oic could radically distort this court’s review a second answer which is also not tenable is that when taxpayers have offered a hybrid or mixed oic that includes extra- jurisdictional liabilities this court is required to dismiss the petition altogether however this court has not taken that approach and for good reason the court has jurisdiction to review proposed collection of petitioners’ income_tax liabilities for which a valid notice_of_determination was issued and the matter that it lacks jurisdiction to review is collection of the other liabilities this court is disabled from halting the irs’s collection of these other liabilities but it is not disabled from knowing about them in determining whether the rejection of the oics and the collection of the six years of income_tax is appropriate this court is authorized as the appeals officer was required to consider any relevant issue relating to the proposed levy sec_6330 d in reviewing the appropriateness of a collection action the court must inevitably consider facts in addition to the tax_liabilities whose collection is at issue for example although this court has no jurisdiction to adjudicate the sullivans’ liability for their mortgage it can and must consider the mortgage as a fact in determining the quantum of their equity_interest in their residence similarly although this court has no jurisdiction to adjudicate mr sullivan’s liability for the 10see eg 123_tc_1 reviewing an oic that covers income_tax liabilities for tax years that are both within and outside of this court’s jurisdiction affd 412_f3d_819 7th cir milnes v commissioner tcmemo_2003_62 reviewing the commissioner’s determination to proceed with the collection of income_tax liabilities and dismissing the case as to the commissioner’s determination to collect extra-jurisdictional liabilities trust fund penalties nor to halt respondent’s collection of those penalties the court nonetheless can and must consider the trust fund penalties and their inclusion in the oic as a fact in determining the reasonableness of the offer we therefore proceed to evaluate the appeals officer’s exercise of discretion in rejecting the oics taking into account all the liabilities that were proposed to be compromised even though we do not have jurisdiction to review the collection of all those liabilities ii the appeals officer did not abuse her discretion in rejecting petitioners’ oics and determining to proceed with collection a the internal_revenue_code provides the irs’s collection procedures the agency hearing to which a taxpayer is entitled and the court review to which the agency determination is subject if a taxpayer fails to pay any federal_income_tax liability after notice_and_demand chapter of the internal_revenue_code provides two means by which the irs can collect the tax first sec_6321 imposes a lien in favor of the united_states on all the property of the delinquent taxpayer and sec_6323 authorizes the irs to file notice of that lien second sec_6331 authorizes the irs to collect the tax by levy on the taxpayer’s property however congress has added to chapter of the code certain provisions in subchapter_c part i and in subchapter_d part i as due process for collections and those provisions must be complied with after the irs files a tax_lien and before the irs can proceed with a levy within five business days after filing a notice of tax_lien the irs must provide written notice of that filing to the taxpayer sec_6320 after receiving such a notice the taxpayer may request an administrative hearing before the office of appealsdollar_figure sec_6320 similarly before proceeding with a levy the irs must issue a final notice_of_intent_to_levy and notify the taxpayer of the right to an administrative hearing before the office of appeals sec_6330 and b at that cdp hearing the taxpayer may generally raise relevant issues relating to the unpaid tax or the proposed levy including offers of collection alternatives such collection alternatives may include among other things an installment_agreement or offer_in_compromise sec_6330 the appeals officer must make a determination whether or not the lien should be released and or whether the proposed levy action may proceed the appeals officer is required to take into consideration verification from the secretary that the requirements of any applicable law and administrative procedure have been met see sec_6330 citing sec_6330 11to the extent practicable a cdp hearing concerning a lien under sec_6320 is to be held in conjunction with a cdp hearing concerning a levy under sec_6330 and the conduct of the lien hearing is to be in accordance with the relevant provisions of sec_6330 see sec_6320 c relevant issues raised by the taxpayer see sec_6330 citing sec_6330 and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary see sec_6330 if the office of appeals then issues a notice_of_determination to uphold the lien and or to proceed with the proposed levy the taxpayer may appeal the determination to this court within days see sec_6320 sec_6330 as the sullivans have done b in their cdp hearing the sullivans offered to pay dollar_figure to extinguish liabilities of no less than dollar_figure the sullivans’ sole remaining contention here stated in the parties’ stipulation is that the settlement officer abused his discretion by not accepting the sullivans’ offer-in- 12under sec_6330 a taxpayer may raise collection issues under subsection c a and may under certain circumstances challenge the underlying tax_liability under subsection c b where the underlying tax_liability is properly at issue in a sec_6330 hearing the court will review the matter de novo 115_tc_35 however where the underlying liability is not at issue we review the appeals officer’s determinations regarding the collection action for an abuse_of_discretion 114_tc_176 the sullivans have not challenged their underlying liability accordingly we review the irs’s determinations for abuse_of_discretion that is whether the determinations were arbitrary capricious or without sound basis in fact or law see 125_tc_301 affd 469_f3d_27 1st cir 114_tc_604 compromise in the amount of dollar_figure as is noted above one of the issues that a taxpayer may raise in a collection hearing is offers of collection alternatives which may include an offer-in-compromise sec_6330 the regulations require oics to be submitted on forms prescribed by the internal_revenue_service sec_301 d proced admin regs c f_r the prescribed form for an oic is form_656 but the sullivans’ latest proposal of dollar_figure was not stated on a form_656 however they had previously submitted three oics on form_656 they had submitted financial information on form 433-a and otherwise they made their revised proposal in writing and they expressly offered to submit a revised form dollar_figure the dollar_figure proposal originated as a recommendation from the hearing officer so there is no 13since the sullivans’ sole remaining contention here relates to their proposal to pay dollar_figure and since the amount of that proposal was greater than the amounts offered in their prior oics ie dollar_figure and dollar_figure we need not address separately whether the appeals officer abused her discretion in rejecting the prior oics for lesser amounts 14the facts of this case are thus plainly different from those of godwin v commissioner t c memo 86_tcm_451 affd 132_fedappx_785 11th cir in that case the taxpayers did not submit a form_656 or otherwise describe their income assets and other financial information instead petitioners attempted to settle their entire liability for dollar_figure without providing any facts to support their claimed inability to pay the full tax_liability but see infra note suggestion that the irs failed to consider the proposal because of its informality rather it was understood by both parties that the sullivans were offering dollar_figure to extinguish liabilities estimated to be dollar_figure consequently the dollar_figure proposal--although not a formal oic for purposes of section 7122--did constitute a collection alternative that was properly raised at the cdp hearing under sec_6330 and is subject_to our review c the appeals officer did not abuse her discretion in rejecting petitioners’ dollar_figure proposal since she reasonably concluded that they had assets chiefly their home equity of dollar_figure that were sufficient even if discounted to dollar_figure to pay their estimated liability of dollar_figure where as here the underlying tax_liability is not at issue we review the commissioner’s determination for abuse_of_discretion 114_tc_604 this standard does not require us to decide what we think would be an acceptable oic 125_tc_301 affd 469_f3d_27 1st cir rather our review is to determine whether the appeals officer’s rejection of the sullivans’ oic was arbitrary capricious or without sound basis in fact or law see id the grounds for compromise of a tax_liability are i doubt as to liability datl ii doubt as to collectibility datc and iii promotion of effective tax_administration eta sec_301_7122-1 proced admin regs mr and mrs sullivan made their original joint oic on grounds of eta and their later individual oics on grounds of datl and datc since the sullivans thus raised all three grounds for compromise in their prior oics submitted on form_656 we consider all three grounds in evaluating their dollar_figure proposal doubt as to liability is not an issue whether the appeals officer abused her discretion in determining that there is no datl is not an issue here asserting doubt as to liability is equivalent to challenging the underlying liability under sec_6330 and the sullivans have stipulated that they are not challenging underlying liability in this case 15see 129_tc_178 yesse v commissioner tcmemo_2008_157 a challenge to the amount of the tax_liability made in the form of an offer-in- compromise based on datl by a taxpayer who has received a notice_of_deficiency is a challenge to the underlying liability precluded by sec_6330 for most of the liabilities included within the sullivans’ oics such a challenge would be legally precluded here as to the trust fund penalties mr sullivan was held liable in sullivan v united_states supra as to the income taxes for and the sullivans received statutory notices of deficiency and chose not to petition this court they therefore are barred by sec_6330 from contesting that liability the appeals officer reasonably ruled out doubt as to collectibility as a basis for an oic a doubt as to collectibility is determined by reference to published standards the appeals officer did not abuse her discretion in determining that there was no doubt as to collectibility the guidelines for evaluating oics on the basis of datc are published in the regulations interpreting sec_7122 see sec_301_7122-1 proced admin regs see also administration internal_revenue_manual irm pt at big_number under this administrative guidance the secretary will generally compromise a liability on the basis of datc only if the liability exceeds the taxpayer’s reasonable collection potential see murphy v commissioner supra pincite schwartz v commissioner tcmemo_2008_117 furthermore an oic based on datc will be acceptable only if the offer reflects the taxpayer’s reasonable collection potential ie that amount less than the full liability that the irs could collect through means such as administrative and judicial collection remedies murphy v commissioner supra pincite revproc_2003_71 sec_4 2003_2_cb_517 a taxpayer’s reasonable collection potential is determined in part using the published guidelines for certain national and local allowances for basic living_expenses and essentially treating income and assets in excess of those needed for basic living_expenses as available to satisfy federal_income_tax liabilities see administration irm exh at big_number exh at big_number exh at big_number b the amount of petitioners’ equity in their residence removed doubt as to collectibility in this instance it is simple to determine that the sullivans’ collection potential exceeded their liability their reasonable collection potential absent special circumstances was equal to no less than their equity in their house even the sullivans’ original lowball estimate of their house’s value given in the date letter accompanying their individual oics showed that their equity exceeded their total_tax liability by almost dollar_figure the appraisal they later submitted in date showed that their equity_interest in their house was in fact dollar_figure--an amount that was more than double the dollar_figure of tax_liabilities they tried to settle and that was more than eight times the amount of their latest proposal of dollar_figure even if one were to assume as the sullivans assert that neither of them would ever generate income in excess of their living_expenses their reasonable collection potential which includes both income and assets was still substantially greater than their total_tax liability or their dollar_figure offer 16the hearing officer’s unexplained percent discount of that equity yielded an amount--dollar_figure--that still greatly exceeded the total liability and was more than six times their dollar_figure proposal c this analysis is not changed by the argument that petitioners owned their home as tenants_by_the_entirety the sullivans argue for the possibility that under pennsylvania law none of the value of their house would be available to satisfy mr sullivan’s liabilities because they owned the property as tenants by the entiretydollar_figure this possibility the sullivans argue raises doubt as to collectibility despite the hundreds of thousands of dollars of equity in their house this argument does not survive analysis the irs filed a notice of lien and in deciding whether to compromise the sullivans’ liability took into account their equity in their home the irs could force a sale of the house upon the severance of the entirety property eg upon the divorce of mr and mrs sullivan see tenancy by entirety in general pennsylvania law encyclopedia sec_42 17the sullivans’ argument on this issue has evolved as previously noted supra p their only contention at the agency hearing was that the entirety ownership raised serious but unstated questions in this litigation an early version of the argument in a brief filed date was that under pennsylvania law only percent of the value of their house is available to reduce the tax_liability of mr sullivan who has substantially greater tax_liabilities than mrs sullivan however if the appeals officer had anticipated this argument his evaluation of the oics could have considered only percent of the dollar_figure of equity in the sullivans’ house ie only dollar_figure but still determined that the reasonable collection potential was higher than any of their oics--and higher than the liability if the appeals officer had considered only percent of the discounted equity of dollar_figure ie only dollar_figure the reasonable collection potential was still more than three times the offer of dollar_figure furthermore the irs through its federal_tax_lien could restrict the sullivans’ ability to extract equity from their home thus even short of forcing an immediate sale the irs could reasonably expect the sullivans to consider the value of an unencumbered title to their home in determining the ultimate value of settling their tax_liabilities generally when the tax_liability at issue is owed by only one spouse as is true for most but not all of the liabilities here and real_estate is held in tenancy_by_the_entirety it is the irs’s policy to consider percent of that real estate’s net realizable equity in calculating a taxpayer’s reasonable collection potential irs notice_2003_60 2003_2_cb_643 administration irm pt at big_number furthermore the court_of_appeals for the third circuit to which an appeal in 18the irs did not threaten an immediate forced sale of their house and had it done so not the tax_court but the district_court would have had jurisdiction to approve that levy under sec_6334 so we do not reach the question whether the irs could have done so however we note that the sullivans had unpaid joint tax_liabilities and they have suggested no reason that the irs did not have the right to levy on the jointly held property to collect the joint liability see 679_f2d_316 3d cir in pennsylvania entirety property may be reached by creditors to satisfy the joint debts of husband and wife united_states v eglinton 71a aftr 2d ustc par big_number e d pa applying napotnik to federal tax debts whether such a levy to collect the joint liability would thereafter permit the collection of a spouse’s separate federal tax_liability from his share of the remaining proceeds is a further question we need not reach but see fitzgerald v fitzgerald pa d c 3d pa ct com pl after mortgage foreclosure remaining proceeds retained their entirety character until severance this case would lie endorsed the irs’s receipt and retention of percent of the proceeds of sale of entirety property in the context of dividing the proceeds under pennsylvania law see 419_f3d_242 3d cir where the tenants are jointly liable there is of course even more reason to consider the property in calculating the tenants’ collection potential in this instance percent of the sullivans’ equity in their house would have satisfied the entire estimated liability joint and separate the sullivans argue however that their case is distinguishable from popky because they have no intention or plan to sell their house furthermore they argue that under pennsylvania law the irs may never be able to levy on and sell their house because of its status as entirety propertydollar_figure 19we do not need to definitively resolve this legal question to decide this case since for present purposes it is enough that the appeals officer made a reasonable_judgment of the sullivans’ collection potential however we observe that existing precedent does not appear to favor the sullivans’ argument that entirety property in pennsylvania is exempt from levy and forced sale by the irs--even in the case of an attempt to collect only non-joint liabilities of one of the tenants in 535_us_274 the supreme court held that a federal_tax_lien under sec_6321 can attach to entirety property to date the supreme court has yet to extend craft’s holding to levies or forced sales under sec_6331 however craft’s holding has been extended to levies and forced sales by the irs in its irs notice_2003_60 2003_2_cb_643 and by the sixth circuit in 330_f3d_875 6th cir furthermore in 326_fsupp2d_594 e d pa affd 419_f3d_242 3d cir the district_court followed hatchett and its opinion was continued however under sego v commissioner t c pincite we review respondent’s determination for abuse_of_discretion and we decline to hold that the appeals officer abused her discretion in her estimate of the sullivans’ reasonable collection potential absent a showing of special circumstances discussed below the sullivans’ dollar_figure proposal was inadequate under the regulations when compared even to percent of the value of the entirety property see popky v united_states supra murphy v commissioner t c pincite revproc_2003_71 sec_4 2003_2_cb_517 upon a showing of special circumstances by the taxpayer the formulaic approach described above is modified and an oic may be accepted even if it is for less than the taxpayer’s reasonable collection potential eg where a long-term illness prevents the taxpayer from earning a living and it is reasonably foreseeable that the taxpayer’s financial resources will be exhausted providing for care and support during the course of the condition sec_301_7122-1 c proced admin regs see also administration irm pt at big_number pt at big_number no such circumstances have been shown continued affirmed by the court_of_appeals for the third circuit without discussion or criticism on this point the district_court held that entirety property in that case the proceeds of a sale was subject_to levy under sec_6331 provided that the procedural requirements of the statute are followed and the property is not otherwise exempt under sec_6334 id here the sullivans have not shown that payment of more than the amount that they offered in settlement of their liabilities would have rendered them unable to meet basic living_expenses their projections of future income and expenses are speculative and unpersuasive the sullivans’ situation is not comparable to the examples given in the regulations the appeals officer thoroughly considered and addressed their arguments the appeals officer reasonably ruled out promotion of effective tax_administration as a basis for an oic the appeals officer did not abuse her discretion in determining that the sullivans failed to show that their final offer of dollar_figure promotes effective tax_administration under the regulations a liability may be compromised in order to promote eta if there are compelling public policy or equity considerations identified by the taxpayer compromise is justified where because of exceptional circumstances collection of the full liability would undermine public confidence that tax laws are being administered fairly sec_301_7122-1 proced admin regs some examples of a compromise that is allowed for purposes of public policy and equity are i a taxpayer who was hospitalized regularly for a number of years and was unable at that time to manage his financial affairs and ii a taxpayer who learns at audit that he was given erroneous 20see also administration irm pt pincite1 advice and as a result of actions taken in reliance on it is facing additional taxes penalties and additions to tax sec_301_7122-1 proced admin regs the sullivans have not shown that requiring them to pay more than dollar_figure would undermine public confidence that tax laws are being administered fairly in fact the opposite may more likely be true if the irs had accepted the sullivans’ proposal that they pay no more than a fourth of their total_tax liability--and an eighth of their reasonable collection potential--simply because they had endured a number of unfortunate circumstances such as intermittent unemployment and the bankruptcy of their family business then taxpayers in similar situations who lose a job or a business but dutifully pay their taxes nonetheless might lose confidence in a system that charges some but exempts others when they fail to comply the sullivans’ situation is not comparable to the examples given in the regulations the appeals officer considered and addressed their arguments in sum the appeals officer reviewed and considered the information that the sullivans submitted on the basis of the sullivans’ facts and circumstances as they had been presented to her the appeals officer determined that none of the sullivans’ oics nor their final offer of dollar_figure met the applicable guidelines for acceptance of an oic with respect to datl datc or promotion of eta we find no abuse_of_discretion in that determination the notices of determination adequately address the issues the sullivans take exception to the fact that the notices of determination do not specifically acknowledge that they are in their fifties have modest income and hold few assets aside from their house the sullivans speculate from this fact that the appeals officer did not adequately take into account their special circumstances however their assertions and speculation are without merit the office of appeals has no obligation to specifically list in the notice_of_determination every single fact that it considered in arriving at the determination see johnson v commissioner tcmemo_2007_29 barnes v commissioner tcmemo_2006_150 nor do we find that the appeals officer inadequately considered the information actually given to her by the sullivans in fact their own calculations of their net assets and total_tax liability support the appeals officer’s conclusion that their total equity in assets exceeded their liability the sullivans also take exception to the fact that their dollar_figure proposal was not specifically discussed in the notices of determination nor was it formally rejected by respondent on a form 5402-c however these objections are without merit again the office of appeals has no obligation to list every single fact that it considered in arriving at its determination see johnson v commissioner supra barnes v commissioner supra furthermore the irs cannot be required to issue a formal rejection on form 5402-c where there has been no formal offer on form dollar_figure the sullivans’ informal proposal of a payment of dollar_figure was adequately addressed when the office of appeals determined that the sullivans’ equity in their house discounted to dollar_figure exceeded their estimated liability of dollar_figure rendering the proposal unacceptable we hold that the appeals officer did not abuse her discretion in rejecting as inadequate the sullivans’ oics including their dollar_figure informal proposal consequently we sustain the irs’s determination that the proposed levies and the filing of a notice_of_federal_tax_lien were appropriate 21for oics submitted after date an implicit obligation to reject a formal oic is reflected in a new sub sec_7122 which provides any offer-in-compromise submitted under this section shall be deemed to be accepted by the secretary if such offer is not rejected by the secretary within months emphasis added this obligation to reject a formal oic under sec_7122 is effective only as to oics submitted on and after the date which is sixty days after the date of enactment_date see tax_increase_prevention_and_reconciliation_act_of_2005 publaw_109_222 stat and thus could not be applicable to the sullivan’s informal offer made on date furthermore this obligation exists only as to an oic submitted under this section and the irs is entitled to insist on compliance with its regulation requiring that offers under sec_7122 be submitted on forms prescribed by the internal_revenue_service sec_301_7122-1 proced admin regs as is explained supra pp in part ii b the sullivans’ informal offer though not a formal oic was a collection alternative under sec_6330 to reflect the foregoing decision will be entered for respondent
